COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MARK TIPPETS LOCKHART,                           )
                                                                              )            
No.  08-03-00281-CV
Appellant,                          )
                                                                              )                 Appeal from the
v.                                                                           )
                                                                              )             
106th District Court
AMY CAROL LOCKHART,                               )
                                                                              )         
of Gaines County, Texas
Appellee.                           )
                                                                              )             
(TC# 98-04-13597)
                                                                              )
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellee=s motion
to dismiss this appeal for want of jurisdiction.  Such dismissal is appropriate under Tex.R.App.P. 42.3.  This rule states:
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.
 
Tex.R.App.P.
42.3.




The trial court
signed the order at issue on March 12, 2003. 
A motion for new trial must be filed within thirty days after the
judgment or other order complained of is signed.  Tex.R.Civ.P.
329b(a).  In this instance, the motion
for new trial was required to be filed no later than April 11, 2003.  The limited record before us indicates
Appellant=s motion
for new trial was mailed on April 14, 2003, and filed with the district clerk
on April 17, 2003.  Appellant argues that
because the trial court=s
order was served by mail, he is allowed an additional three days to file a
motion for new trial under Tex.R.Civ.P.
21a.  Therefore, he contends the motion
for new trial was timely filed on April 14, 2003.
Texas Rules of
Civil Procedure 21 and 21a relate to pleadings and motions filed by parties
with the trial court.  See Tex.R.Civ.P. 21, 21a.  These rules govern the general content and
specific procedures to be followed by a party when filing a motion with the
court.  Id.  Rule 21a specifically addresses methods of
service to other parties.  Tex.R.Civ.P. 21a.  We find nothing in the language of the rule
to indicate it applies to orders or judgments of a trial court.  Rather, the rule clearly sets forth
instructions for service of notice between parties.  Id. 
Appellant=s
contention that Rule 21a acts to extend the amount of time one has to file a
motion for new trial merely because a court order is mailed to a party is
erroneous.  Under Texas law, the
appellate timetable runs from the signing date of the trial court=s order.  Farmer v. Ben E. Keith Co., 907 S.W.2d
495, 496 (Tex. 1995).  




Absent a timely
filed motion for new trial, the notice of appeal was also required to be filed
within thirty days after the judgment is signed.  Tex.R.App.P.
26.1.  Appellant filed an untimely notice
of appeal on June 5, 2003.  Because
Appellant has failed to file a timely motion for new trial and a timely notice
of appeal, we have no jurisdiction over this appeal.  Appellee=s
motion to dismiss is granted. 
Accordingly, we now dismiss this appeal under Tex.R.App.P. 42.3(a).
 
 
July
29, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.